Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 18,
2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00765-CV


                      SERONDA GILLESPIE, Appellant

                                        V.

     GALVESTON COUNTY HEALTH DISTRICT AND TORONDIA
                   TALBERT, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-48705


                         MEMORANDUM OPINION

      This is an appeal from an interlocutory order signed June 16, 2018. On April
1, 2019, appellee, Galveston County Health District, filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.3(a). The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain.




                                        2